Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant Is required to elect one of the following complications and then elect the biomarker that is detected for that complication:
A.  A complication associated with the liver. Applicant is then required to a biomarker selected from:
i) an acute phase protein (claim 140); and/or
ii) an indicator or liver function (claim 139).
B.  A complication  associated only with intestinal barrier permeability (claim 142; claim 141 will be examined insofar as the complication is only intestinal barrier permeability). Applicant is then required to select a biomarker that is the indicator only of intestinal barrier permeability selected from:
i) an amino acid;
ii) zonulin, actomyosin, fatty acid-binding protein-1, α-glutathione-S-transferase, secreted IgA, calprotectin, Claudin-3, or α1-anti-trypsin.
C.  A complication associated with intestinal barrier permeability and/or bacterial infection (claim 141 will be examined  insofar as the complication is associated with intestinal barrier permeability and/or bacterial infection). Applicant is then required to select a biomarker that is the indicator of intestinal barrier permeability and/or bacterial infection selected from:
(i) comprises a microbe (claim 143(i); claim 144 will additionally be examined

(ii) is a bacterial cell-associated molecule, wherein the bacterial cell-associated molecule is LPS or D-lactate (claim 143 (ii); if this specie is elected then an antibody (claim 143 (iv) and claim 146) will be examined as well.

(iii) is a bacterial polypeptide or bacterial polynucleotide  (claim 143 (iii); claim 145 will additionally be examined.

(iv)  an inflammatory cytokine (claim 147 (i); or

(vi) body temperature (claim 150)
NOTE 1: Applicant can select more than one biomarker from the above species  as in claim 155.
NOTE 2:  If Applicant selects the complication as being  intestinal barrier permeability (this would result from the selection of specie B or specie C), then claims 151 and 152 will be examined. Applicant is required  to select the administration of one or more of the following diagnostic markers:i) sugar(s)
ii) a radioactive diagnostic marker; and/or
iii) polyethylene glycol.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  135-138 and 153-157.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Even if one does considered the species related by the feature of assessing risk of complication in an individual as a result of treatment with a GI implant with a sleeve length of about one foot to about five feet and comprising an anchor by providing a level of one or more safety biomarkers from a sample in an individual  compared to a reference level from the individual and determining a treatment based on the difference in the level of the safety biomarker(s), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Munoz et al. (J. Am. College of Surgeons (May 2016: 222(5): 831-837) in view of  Meade  et al. (US 20160089257).  Munoz teaches measuring C-reactive protein (CRP), procalcitonin, fibrinogen and WBC count  as early markers of septic (e.g., bacterial infection) complications after laparoscopic sleeve gastrectomy. A blood sample was taken from each patient with a surgical site infection (SSI) and without an SSI. The concentrations of CRP, procalcitonin, fibrinogen and WBC count were measured (Table 3). It was found that a cutoff level of 70 mg/L of CRP achieved a 85% sensitivity and 90% specificity for predicting SSI.  Reasonably  an individual  who has a septic complication  was considered for a subsequent treatment. Meade teaches that a GI implant for funneling food includes a flexible sleeve and an anchor that can include a sent and/or wave anchor which is collapsible for catheter-based delivery (abstract). Sleeves are typically from one to five feet in length ([0091]). It would have been obvious to use a 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653